Title: From George Washington to William Livingston, 1 April 1777
From: Washington, George
To: Livingston, William



Sir
⟨Hea⟩d Quarters Morris Town 1st April 1777

I have been honoured with yours of the 17th and 26th March. I communicated the intelligence you gave me concerning Govr Franklin, to Govr Trumbull, who will have his motions narrowly watched in future.
I perceive many difficulties in the execution of your Militia law, particularly in suffering an appeal to lay before a Court of Judicature. That indulgence will always be claimed by the person refusing to serve, when the fine is levied, and before the suit is determined, this Contest will probably be determined one way or other. In the mean time the service of the Soldier is intirely lost.
Colo. Forman, who waits upon you upon public Bu⟨siness⟩ informs me, that he thinks it would be of considerable advantage to order out the Militia of Monmouth Middlesex and Burlington at this time, and as it was the district in which he would have commanded, had he accepted of the Brigadiership offered to him by the State, I could wish, that he might have the power, of calling them out, vested in him. He thinks, very judiciously, that it will not only serve to distinguish the well affected from the ill, but that it will hinder the Tories from poisining the Minds of the people; by pointing out to them the deficiencies of the Law, and how it may be evaded.
Colo. Forman further informs me, that many people who have absconded, have left behind them, Stocks of Horses, Cattle and Grain,

which will not only be lost to the Owners, but to the public, if some mode is not fallen upon to secure them. If your Council of Safety think it proper, the Colonel will take possession of such effects for the public use, and return you an account of them. If the owners return in future and clear up their Conduct they may receive the amount, otherwise I suppose they will be confiscated to the State.
I leave a Matter to your consideration, which I think well worthy of your attention. There are still considerable Quantities of Grain and other provisions on and near the Coast, most of it in the hands of people who would willingly spare it to the Enemy whenever an opportunity offered. As descents are very easy and practicable, I think, effectual Means ⟨should be fallen⟩ upon to remove such provision from the ⟨shore into the⟩ interior parts of the Country. Whatever direction you think proper to give in this Matter, Colo. Forman will execute.
Altho’ I have particularly mentioned the Mil⟨itia⟩ of Monmouth, Middlesex and Burlington, I could wish that the Brigadiers of the different districts were ordered to summon parts of their Militia, and to order them to march (officered as the late Resolve of Congress directs) and join the Army. The Backwardness of the Continental Levies obliges me, much against my Will, to call for a further Support from the Militia. The expiration of the time of the three months Men ⟨of⟩ this State and the Virginia and Maryland Volunteers leaves part of our Line broken and exposed.
I thank you for your kind Congratulations on the recovery of my health, which I hope will soon be fully re-established. I have the Honor to be with the highest Regard Sir Yr most obt Servt

Go: Washington

